DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsutsumi et al (U.S. Patent Application Publication No. US2019/0133102 A1).

With respect to claim 1, Tsutsumi et al, as best seen in figure 4, disclose a spinning reel for casting a fishing line in a forward direction, comprising: a reel body 1; a spool shaft 8 supported by the reel body so as to be movable in the longitudinal direction; a pinion gear  7 having a tubular shape and an interior, the spool shaft penetrating through the interior (figure 4 shows spool shaft 8 penetrating interior of pinion gear 7); a bushing 51a having a support portion (figure 4; inner wall portion of 51a that contacts spool shaft 8) supporting the spool shaft, and a housing portion (figure 4; for example, portion of 51a that is in contact with the outer race of the bearing 51) that has a larger diameter than an inner diameter of the support portion and that is fixed to the reel body by press-fitting; and a bearing 51 attached to the housing portion of the bushing and supporting the pinion gear.

With respect to claim 2, Tsutsumi et al disclose the spinning reel according to claim 1, wherein the bearing 51 has an outer race contacting an inner peripheral portion of the housing portion of the bushing (figure 4; portion of 51a that is in contact with the outer race of the bearing 51), and an inner race contacting an outer peripheral portion of the pinion gear (figure 4 shows inner race of the bearing 51 contacting outer peripheral portion of pinion gear 7).

With respect to claim 3, Tsutsumi et al disclose the spinning reel according to claim 1, wherein the reel body has a hole (figure 4; hole accommodating collar 51a), and the bushing is press-fitted into the hole, and the bushing has a rib (figure 4; portion of 51a that contacts 24b) protruding from an outer peripheral portion in a radial direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ochiai et al and Matsuo et al are each cited to show an element disposed between the reel body and the bearing that supports an end portion of the pinion gear.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949.  The examiner can normally be reached on M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/